DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-5, 17-21, 28 and 30-33 are canceled.
Claims 1, 6 and 23-25 are amended.
Claims 1, 6-16, 22-27 and 29 are presented for examination.

The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.8d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, | 45-48; p 2100-9, c 1,1 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US PGPUB 2018/0189667 by Tsou et al. (“Tsou”) is introduced for the rejection of the current claims. Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion section of this office action.

According to Applicant, advantages of the instant invention may be that:
“several forests receiving data units from several data streams may implement corresponding sliding windows without the need of using excessive amounts of execution memory. Prior systems may need much more execution memory in comparison with computer systems according to the claimed solution. See page 5 lines 4 - 8 of the application as filed”
and
“configurations wherein many sensor sites are provided with corresponding computer systems as spatially close as possible to the sensors. In these circumstances, relatively cheap computer systems according to the claimed solution may cooperate with corresponding storage system(s) to store higher numbers of forests and/or bigger forests. Suitable transfer of nodes between computer and storage systems may be performed in order to have balanced amounts of data distributed between the computer and storage systems. See page 5 lines 10-18 of the application as filed”.
In response, the Examiner respectfully submits that the advantages above are not recited in the instant claims.
For example, the amended claims do not appear to recite limitation(s) that require “several forests receiving data units from several data streams may implement corresponding sliding windows without the need of using excessive amounts of execution memory”.  The amended claims also do not recite “wherein many sensor sites are provided with corresponding computer systems as spatially close as possible to the sensors”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, Applicant can incorporate the above advantageous features into the instant claims if Applicant believes that doing so would overcome the current prior art rejection.

Claim Objections
Amended Claims 1 and 23-25 are objected to because of the following informalities:
Claims 1 recites “the storage system being configured to store and storing in a forest distribution manner at least one of the intermediate nodes”.  Claim 1 should be amended to recite “the storage system being configured to store  in a forest distribution manner at least one of the intermediate nodes”.
Amended Claim 23 (a storage system claim) recites a similar limitation, and is similarly objected to.
Amended Claim 24 (a system claim) recites a similar limitation, and is similarly objected to.
Amended Claim 25 (a method claim) recites a similar limitation, and is similarly objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “intermediate nodes between the first and second end nodes”.

Amended Claim 6 depends from Claim 1 and recites “store a first number of consecutive intermediate nodes neighbouring the first end node, and a second number of consecutive intermediate nodes neighbouring the second end node, at each of those levels exceeding a predefined number of nodes;
the first number of consecutive intermediate nodes neighbouring the first end node including zero or more consecutive intermediate nodes, and the second number of
consecutive intermediate nodes neighbouring the second end node including zero or more consecutive intermediate nodes”.
	
	If the “first number of consecutive intermediate nodes neighbouring the first end node” include “zero or more consecutive intermediate nodes” and the “second number of consecutive intermediate nodes neighbouring the second end node” include “zero or more consecutive intermediate nodes”, there should not be “intermediate nodes between the first and second end nodes”.

	Also, “zero or more consecutive intermediate nodes” can be interpreted to mean “zero consecutive intermediate node”.  
If the “first number of consecutive intermediate nodes neighbouring the first end node” include “zero consecutive intermediate nodes” and the “second number of consecutive intermediate nodes neighbouring the second end node” include “zero consecutive intermediate nodes”, storing “a first number of consecutive intermediate nodes neighbouring the first end node” and storing “a second number of consecutive intermediate nodes neighbouring the second end node” cannot occur because “a first number of consecutive intermediate nodes neighbouring the first end node” and “a second number of consecutive intermediate nodes neighbouring the second end node” both require multiple consecutive intermediate nodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-16, 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0067870 by Chandrasekhar et al. (“Chandrasekhar”) in view of US PGPUB 2018/0189667 by Tsou et al. (“Tsou”).

As to Claim 1, Chandrasekhar teaches a computer system for distributed storage of data structured as a forest distribution of balanced trees of one or more nodes (Chandrasekhar: at least ¶0005; “using a k-d forest, each tree in the forest is kept balanced”; ¶0064 further discloses “FIG. 5 illustrates an example k-d forest, which may be used to store images. With particular implementations, a k-d forest consists of a bucket and a collection of k-d trees of varying sizes sorted according to their respective sizes.  The bucket has a specific size N and can hold at most N objects. The first k-d has a size 2N, which is twice as big as the bucket, and can be used to store at most 2N objects. Each subsequent tree is twice as big as the previous tree”; note: data of forest distributed among its trees), each node including a plurality of data-elements (Chandrasekhar: at least 0051; “At each node, the identifier, the set of 16 elements, and the set of 144 elements of the corresponding image are stored”; ¶0087 also discloses “each node also includes a pointer pointing to the entry in the cache corresponding to the cluster associated with the representative image”), and the forest comprising a plurality of levels including a top level and a bottom or leaf level (Chandrasekhar: at least 0050; “at each level i, the (i mod k)th element is used to sort the images, when appropriate”);
the nodes in the forest comprising first end nodes at a first side of the forest (Chandrasekhar: at least Fig. 5 shows trees 510 … 550; first end nodes are nodes of, for example, tree 510), second end nodes at a second side of the forest (Chandrasekhar: at least Fig. 5 shows trees 510 … 550; second end nodes are nodes of, for example, tree 550), and intermediate nodes between the first and second end nodes (Chandrasekhar: at least Fig. 5 shows trees 510 … 550; nodes of tree 530 are intermediate nodes in between);
the first end nodes corresponding to leftmost nodes and the second end nodes to rightmost nodes, or the first end nodes corresponding to rightmost nodes and the second end nodes to leftmost nodes (Chandrasekhar: at least Fig. 5 shows trees 510 … 550 where 510 and 550 are leftmost nodes and rightmost nodes);
and the computer system comprising an execution memory to store at least the first and second end nodes (Chandrasekhar: at least ¶0064; “each k-d tree may be implemented as a memory buffer of an appropriate size”); 
a processor to update the nodes stored in the execution memory according to updating criteria (Chandrasekhar: at least ¶0063; “k-d forest of balanced k-d trees is used to store objects (e.g., images) that need to be updated from time to time. Each k-d tree in the forest is always balanced” and ¶0110 discloses “update to the cache, the top entry of the cache (i.e., the entry with the oldest timestamp)”).
Chandrasekhar does not explicitly disclose, but Tsou discloses a computer system connector to implement a forest distribution connection of and between the computer system with a storage system (Tsou: at least ¶0049; “management system and functionality may be provided to manage the distribution of decision trees within a random forest”; ¶0062 further discloses “model manager 210, in one example, may randomly select a number of decision trees and then distribute these trees to the collection of devices”), the storage system being external and located at a remote site with respect to the computer system (Tsou: at least ¶0070; “Distributing training 310 of multiple different decision trees across a network of devices (e.g., 105a-c); ¶0018 explains that “each device 105a-d may include a computer processor and/or communications module to allow each device 105a-d to interoperate with one or more other devices (e.g., 105a-d) or systems in the environment” and “one or more gateway devices (e.g., 150) through which one or more of the devices (e.g., 105a-d) communicate and gain access to other devices and systems in one or more networks (e.g., 120)”; note: the network of devices being external and are remote with respect to one another) and the storage system being configured to store and storing in a forest distribution manner at least one of the intermediate nodes (Tsou: at least ¶0070; “device (e.g., 105b) may exchange 315 trained decision trees with other neighboring devices (e.g., 105a,c) such that each device receives the trained decisions tree(s) from its neighboring devices and supplements its own trained decision tree (e.g., 305b)”; note: tree of forest with intermediate nodes stored in a “forest distribution manner”) that are not stored in the execution memory of the computer system (Tsou: at least ¶0070; “device (e.g., 105b) may exchange 315 trained decision trees with other neighboring devices (e.g., 105a,c); ¶0076 further discloses “physical proximity and other characteristics may be considered in determining which devices to exchange decision trees with” and ¶0078 further discloses “while device 105c exchanges decision trees with device 105a, it may not necessarily exchange decision trees with other devices (e.g., 105b, 105d, 105e) with which device 105a shares”; ¶0060 also discloses “determine whether a new decision tree (e.g., received from a management system 205 or another (e.g., new) neighboring device 105d) should be added to or replace another tree in the local random forest of the device, determine whether to remove a tree within the random forest, etc” and ¶0102 discloses “adding the new decision tree to the random forest may cause one or more of the decision trees in the previous version of the random forest to be removed from the random forest and replaced with the new decision tree, among other examples”; note: some tree(s) with intermediate nodes stored on remote and external device(s) not stored locally), so that exchange of nodes with the storage system is performed through said forest distribution connection (Tsou: at least ¶0018; “one or more gateway devices (e.g., 150) through which one or more of the devices (e.g., 105a-d) communicate and gain access to other devices and systems in one or more networks (e.g., 120)”; ¶0075 further discloses “management system (e.g., responsible for deploying the IoT application) may determine groupings of devices in which decision trees should be exchanged” and ¶0122 discloses “receive a new decision tree over a network connection”); 
said processor to exchange nodes with the storage system through the forest distribution connection according to exchange criteria (Tsou: at least ¶0018; “one or more gateway devices (e.g., 150) through which one or more of the devices (e.g., 105a-d) communicate and gain access to other devices and systems in one or more networks (e.g., 120)”; ¶0070 further discloses “device (e.g., 105b) may exchange 315 trained decision trees with other neighboring devices (e.g., 105a,c); ¶0076 further discloses “physical proximity and other characteristics may be considered in determining which devices to exchange decision trees with” and ¶0078 further discloses “while proximity may be utilized to determine that device 105a is to share its decision tables with nearby devices 105b-e, other devices (e.g., 105k) in close proximity to device 105a may be excluded from such sharing based on the device (e.g., 105k) being functionally different (or of a different type) than devices 105a-e”);
the computer system cooperating with the storage system for storing and processing to implement the forest distribution (Tsou: at least ¶0018; “each device 105a-d may include a computer processor and/or communications module to allow each device 105a-d to interoperate with one or more other devices (e.g., 105a-d) or systems in the environment”; ¶0070 further discloses “device (e.g., 105b) may exchange 315 trained decision trees with other neighboring devices (e.g., 105a,c) such that each device receives the trained decisions tree(s) from its neighboring devices and supplements its own trained decision tree (e.g., 305b)”); the processing including processing data structured as a forest of trees in a distributed manner; and the processing including updating (Tsou: at least ¶0060; “determine whether a new decision tree (e.g., received from a management system 205 or another (e.g., new) neighboring device 105d) should be added to or replace another tree in the local random forest of the device, determine whether to remove a tree within the random forest, etc”) and exchanging the nodes (Tsou: at least ¶0070; “device (e.g., 105b) may exchange 315 trained decision trees with other neighboring devices (e.g., 105a,c)).
Chandrasekhar (Chandrasekhar: at least ¶0064; “a k-d forest is a collection of k-d trees” and “each k-d tree may be implemented as a memory buffer of an appropriate size”) and Tsou (Tsou: at least ¶0049; “the distribution of decision trees within a random forest”) are both related to storage of forest data structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tsou’s features of a computer system connector to implement a forest distribution connection of and between the computer system with a storage system (Tsou: at least ¶¶0049, 0062), the storage system being external and located at a remote site with respect to the computer system (Tsou: at least ¶¶0018, 0070) and the storage system being configured to store and storing in a forest distribution manner at least one of the intermediate nodes (Tsou: at least ¶0070) that are not stored in the execution memory of the computer system (Tsou: at least ¶¶0060, 0070, 0076, 0078, 0102), so that exchange of nodes with the storage system is performed through said forest distribution connection (Tsou: at least ¶¶0018, 0075, 0122); 
said processor to exchange nodes with the storage system through the forest distribution connection according to exchange criteria (Tsou: at least ¶¶0018, 0070, 0076, 0078);
the computer system cooperating with the storage system for storing and processing to implement the forest distribution (Tsou: at least ¶¶0018, 0070); the processing including processing data structured as a forest of trees in a distributed manner; and the processing including updating (Tsou: at least ¶0060) and exchanging the nodes (Tsou: at least ¶0070) with Chandrasekhar’s computer system.
The suggestion/motivation for doing so would have been to develop distributed forests on “a number of devices (e.g., 105a-c) … which may be interconnected over one or more networks (e.g., an WSN or IoT network” (Tsou: at least ¶0069) where neighboring devices can exchange trees to implement its own forest model (Tsou: at least ¶0070).
Claim 23 (a storage system claim) corresponds in scope to Claim 1, and is similarly rejected.
Claim 24 (a system claim) corresponds in scope to Claim 1, and is similarly rejected.
Claim 25 (a method claim) corresponds in scope to Claim 1, and is similarly rejected.
		
As to Claim 6, Chandrasekhar and Tsou teach a computer system according to a claim 1, the execution memory being configured to further store a first number of consecutive intermediate nodes neighbouring the first end node (Chandrasekhar: at least Fig. 5 shows trees 510 … 550; note: 2N nodes in tree 520 neighboring first end node), and a second number of consecutive intermediate nodes neighbouring the second end node (Chandrasekhar: at least Fig. 5 shows trees 510 … 550; note: 2n-1N nodes in tree neighboring nodes in tree 550), at each of those levels exceeding a predefined number of nodes (Chandrasekhar: at least ¶0065; “(N+1).sup.th image causes an overflow to a k-d tree in the forest that is currently empty”; ¶0066 further discloses “the (2N+2).sup.th image causes an overflow to another, larger k-d tree that is currently empty”; note: overflow caused by data exceeding a number of nodes);	
	the first number of consecutive intermediate nodes neighbouring the first end node including zero or more consecutive intermediate nodes (Chandrasekhar: at least Fig. 5 shows trees 510 … 550; note: 2N nodes in tree 520 neighboring first end node; note: zero or more include all positive numbers – can be any number of node(s)), and the second number of consecutive intermediate nodes neighbouring the second end node including zero or more consecutive intermediate nodes (Chandrasekhar: at least Fig. 5 shows trees 510 … 550; note: 2n-1N nodes in tree neighboring nodes in tree 550; note: zero or more include all positive numbers – can be any number of node(s)).

As to Claim 7, Chandrasekhar and Tsou teach a computer system according to claim 1, each of the first end nodes being a root node of a tree in the forest (Chandrasekhar: at least Fig. 5 shows trees 510 … 550; first end nodes are root nodes of, for example, trees 510 and 520).
 
As to Claim 8, Chandrasekhar and Tsou teach a computer system according to claim 1, the updating criteria comprising using an aggregation function, the aggregation function including associativity and a neutral or null element (Chandrasekhar: at least ¶0065; “To add images to the k-d forest, as images become available”; ¶0085 further discloses “image addition and deletion may be performed in aggregation (i.e., as batch processing). Instead of adding or deleting one image at a time, n images (e.g., n=1000) may be added or deleted at the same time. For example, n images may be partitioned into a k-d tree at the same time using the process described above in connection with FIG. 4”; note: data added to forest are associated with forest; nodes with deleted content carry null elements). 

As to Claim 9, Chandrasekhar and Tsou teach a computer system according to claim 8, all data-elements in all intermediate nodes being different from null (Chandrasekhar: at least ¶0011; “FIG. 5 illustrates an example k-d forest for storing images”; ¶0066 further discloses “all the trees smaller than k-d tree 530 that can also fit in k-d tree 530 are also moved (i.e., overflowed) to k-d tree 530”; note: nodes storing images are different from null). 

As to Claim 10, Chandrasekhar and Tsou teach a computer system according to claim 8, each of the first end nodes at non-top levels either having all data-elements different from null (Chandrasekhar: at least ¶0064-0065; “bucket 510, which is the first element in the forest” and “at this point bucket 510 already contains N images and is full”; note: full means not null), or having consecutive data-elements different from null and consecutive data-elements equal to null, the non-null data-elements being farther and the null data-elements being closer with respect to the first side of the forest (Chandrasekhar: at least ¶0066; “the images stored in bucket 510 and all the trees smaller than k-d tree 530 that can also fit in k-d tree 530 are also moved (i.e., overflowed) to k-d tree 530”; as example, ¶0065 discloses “bucket 510 is now empty and k-d tree 520 now contains N+1 images; note: after moving of data, farther tree 530 contains non-null data elements and closer tree 520 contains null data elements). 

As to Claim 11, Chandrasekhar and Tsou teach a computer system according to claim 8, each of the second end nodes at non-top levels either having all data-elements different from null (Chandrasekhar: at least ¶0068; “the (4N+4).sup.th image is overflowed to and stored in k-d tree 540”; note: full means not null), or having consecutive data-elements different from null and consecutive data-elements equal to null, the non-null data-elements being farther and the null data-elements being closer with respect to the second side of the forest (Chandrasekhar: at least ¶0068; “the smallest tree in the forest that is empty is k-d tree 540” and “all the images currently stored in bucket 510 … ”; note: 510 having non-null elements and 540 having null elements). 

As to Claim 12, Chandrasekhar and Tsou teach a computer system according to claim 8, the forest being updated (Chandrasekhar: at least ¶0063; “k-d forest of balanced k-d trees is used to store objects (e.g., images) that need to be updated from time to time”) using a streaming application, the streaming application being based on a data stream providing data units (Chandrasekhar: at least ¶0003; “a social-networking system may receive data objects from its users and store these data objects in the system”; note: stream of upload from users) to be aggregated in a sliding window (Chandrasekhar: at least ¶0108; “cache may reflect a sliding window based on the number of clusters. In this case, the cache may be limited to a total number of n entries (e.g., n=10 million), corresponding to n image clusters”; ¶0101 & 0109 disclose “the entry in the cache having the oldest timestamp may be selected for deletion” and “the cache may be limited to a specific time period (e.g., 24 hours)”). 

As to Claim 13, Chandrasekhar and Tsou teach a computer system according to claim 12, non-null data-elements in nodes at the bottom level corresponding to data units received from the data stream (Chandrasekhar: at least ¶0003; “a social-networking system may receive data objects from its users and store these data objects in the system”; note: stream of upload from users; note: data of all trees are streamed in from user), and aggregation of said non-null data-elements corresponding to final aggregation of the sliding window (Chandrasekhar: at least ¶0068; “Thus, the (4N+4).sup.th image is overflowed to and stored in k-d tree 540. In addition, all the images currently stored in bucket 510 and k-d trees 520 and 530 can also fit in k-d tree 540, and so they are all moved to k-d tree 540”).
 
As to Claim 14, Chandrasekhar and Tsou teach a computer system according to claim 13, non-null data-elements in nodes at non-bottom levels corresponding to partial aggregations of the sliding window (Chandrasekhar: at least ¶0066; “the images stored in bucket 510 and all the trees smaller than k-d tree 530 that can also fit in k-d tree 530 are also moved (i.e., overflowed) to k-d tree 530”; note: all levels (bottom and non-bottom) would have non-null data elements as data move from smaller trees to a tree like tree 530). 

As to Claim 15, Chandrasekhar and Tsou teach a computer system according to claim 14, non-null data-elements in intermediate nodes corresponding to partial aggregations (Chandrasekhar: at least ¶0066; “the images stored in bucket 510 and all the trees smaller than k-d tree 530 that can also fit in k-d tree 530 are also moved (i.e., overflowed) to k-d tree 530”; note: tree 530 contains intermediate nodes) that are included in partial aggregations corresponding to non-null data-elements in end nodes (Chandrasekhar: at least ¶0066; “bucket 510 already contains N images and is full, and thus, the (2N+2).sup.th image causes an overflow to another”; note: the data moved to 530 corresponding to data from 510). 

As to Claim 16, Chandrasekhar and Tsou teach a computer system according to claim 15, aggregation of at least some of the non-null data-elements in end nodes corresponding to final aggregation of the sliding window (Chandrasekhar: at least ¶0068; “Thus, the (4N+4).sup.th image is overflowed to and stored in k-d tree 540. In addition, all the images currently stored in bucket 510 and k-d trees 520 and 530 can also fit in k-d tree 540, and so they are all moved to k-d tree 540”; note: all data from smaller trees aggregated to tree 540 on one end). 

As to Claim 22, Chandrasekhar and Tsou teach a computer system according to claim 1, the computer system being comprised in a network of computer systems including one or more other computer systems for distributed storage (Chandrasekhar: at least ¶0114; “computer system 800 may include one or more computer systems 800; be unitary or distributed; span multiple locations”).
Chandrasekhar does not explicitly disclose, but Tsou discloses distributed storage of one or more other forests of balanced trees (Tsou: at least ¶0070; “a device may build a local random forest in a “distributed” manner. For instance, after training 310 its local decision tree, the device (e.g., 105b) may exchange 315 trained decision trees with other neighboring devices (e.g., 105a,c) such that each device receives the trained decisions tree(s) from its neighboring devices and supplements its own trained decision tree (e.g., 305b) with those received from the neighboring devices to build a local random forest model (e.g., 320a-c) from its ensemble of decision trees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tsou’s feature of distributed storage of one or more other forests of balanced trees (Tsou: at least ¶0070) with Chandrasekhar’s computer system.
The suggestion/motivation for doing so would have been to develop distributed forests on “a number of devices (e.g., 105a-c) … which may be interconnected over one or more networks (e.g., an WSN or IoT network” (Tsou: at least ¶0069) where neighboring devices can exchange trees to implement its own forest model (Tsou: at least ¶0070).

As to Claim 26, Chandrasekhar and Tsou teach a method according to claim 25, the forest being updated (Chandrasekhar: at least ¶0063; “k-d forest of balanced k-d trees is used to store objects (e.g., images) that need to be updated from time to time”) using a streaming application, the streaming application being based on a data stream providing data units (Chandrasekhar: at least ¶0003; “a social-networking system may receive data objects from its users and store these data objects in the system”; note: stream of upload from users) to be aggregated in a sliding window (Chandrasekhar: at least ¶0108; “cache may reflect a sliding window based on the number of clusters. In this case, the cache may be limited to a total number of n entries (e.g., n=10 million), corresponding to n image clusters”; ¶0101 & 0109 disclose “the entry in the cache having the oldest timestamp may be selected for deletion” and “the cache may be limited to a specific time period (e.g., 24 hours)”).
 
As to Claim 27, Chandrasekhar and Tsou teach a method according to claim 26, the updating the nodes stored in the execution memory comprising inserting, by the processor, a received data unit in the forest by updating the first end nodes with corresponding partial aggregations resulting from said insertion (Chandrasekhar: at least ¶0065; “To add images to the k-d forest, as images become available, they are first added to bucket 510 (i.e., the first and smallest tree in the forest)” and “the (N+1).sup.th image is overflowed to and stored in k-d tree 520. In addition, the images stored in bucket 510 and all the trees smaller than k-d tree 520 that can also fit in k-d tree 520 are also moved (i.e., overflowed) to k-d tree 520”; ¶0066 further discloses “next N images are again added to bucket 510”; note: moved and insert into another tree).
 
As to Claim 29, Chandrasekhar and Tsou teach a method according to claim 26 the updating the nodes stored in the execution memory comprising deleting, by the processor, one or more previously inserted data unit by updating the second end nodes with corresponding partial aggregations resulting from said deletion (Chandrasekhar: at least ¶0068; “both k-d tree 520 and k-d tree 530 are not empty at this point. Instead, the smallest tree in the forest that is empty is k-d tree 540. Thus, the (4N+4).sup.th image is overflowed to and stored in k-d tree 540”; note: deletion on the smaller k-d). 

Relevant Prior Art
US Patent 10,284,585 by Kennedy et al. teaches “refreshing a random forest” where “method 600 may send, by the server, the first random forest to the client device before generating the second random forest, each tree of the first and second random forests comprising N binary decision trees each with one or more leaf nodes” (Kennedy: at least Col. 18 Lines 52-56) and “at block 625, the method 600 may send, by the server, the independent tree to a client device based at least in part on the comparing. In some cases, the method 600 may generate an update that includes the independent tree and instructions to remove a selected tree from the first random forest and install the independent tree in the first random forest” (Kennedy: at least Col. 19 Lines 20-25).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
01 June 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168